Title: To James Madison from Charles Pinckney, 6 August 1791
From: Pinckney, Charles
To: Madison, James


Dear Sir
August 6: 1791 In Charleston
From our former intimacy while I had the pleasure to serve with you in Congress & the Convention I am induced to make you the following communication in the confidence of friendship assured that you will only mention it to the person & in the manner I wish—as it is upon a subject of some Delicacy.
It has been suggested to me that several foreign ministerial appointments will take place at the commencement of the session in October or November and that this state from her rank in the Union, & particularly from her commercial importance, will be considered as entitled to one. All the gentlemen who might, from their Experience & standing in public life, be supposed to have a better claim than myself are in situations in this state, to prevent their accepting it, was it offered to them. Several of my friends have supposed that from the knowledge the President has of me & of my situation in this country, it is not impossible if it was mentioned to him that I would accept the appointment of a Minister plenipotentiary, that it might be made, particularly as the appointment is to come from this state & I believe there can be little doubt that it is the wish of most of the influential men here that I should have it. It was too lately thought of for them to write by this Vessel, but I believe by the next the President will recieve some Letters upon the subject. It is my request that it should not appear as coming from myself but that it should be understood that I wish to go to Europe for some years in a public character & that if appointed it will be agreeable. Knowing your intimacy with the President & the deserved confidence he has in you, it is my wish you would mention this to him as my friend & at the same time intimate that you believe he will recieve several Letters Upon the subject by the next packets from hence. I take it for granted, that the Executive never makes promises upon these occasions—that he hears every thing which can be said in favour of each pretension, & leaves himself free to nominate whom he thinks from every circumstance best qualified. Upon this footing I wish it put. You know me & how far I am qualified for public business. I can only add that having a fondness for public life I have unremittingly applied myself to the studies necessary to form a public man, since I had the pleasure to see you—the situation I hold has given me a full scope; & I can assure you I have as much industry as when you knew me & that by becoming a married man I have only added steadiness & I hope solidity to it. It is true I am not an old man, but I think I have lived Long enough to have at least acquired the knowledge necessary to this situation. Besides, it is the age of young men—in France in England & in our own Government—most of the influential offices are filled by men as young & in some instances younger than myself. Although I view a knowledge of it’s duties to be the Basis of the Qualifications of a Minister yet there are certain other things to be attended to in order to render him respectable. By these I mean his Family
   
   By Family I mean his Wife Children &ca—not his descent.

 & the manner in which his circumstances enable him to live; for there is a decency to be observed in public characters & their manner of living, a departure from which may derogate from the respect that is due to the nation they represent. On this account only I will mention to you in the confidence of our friendship that I shall, if appointed have some advantages in having a wife bred altogether in France and England—to whom the French Language is properly her native tongue, as she writes & speaks it full as fluently as she does English & whose Father from the large sums of Money he has in Europe & his extensive acquaintances will be enabled to make my situation in any part of it very agreeable & respectable. In wishing to obtain an European appointment I shall make considerable sacrifices—in being obliged to resign my present situation, which I shall have a right to hold for near two years to come, or to January or February 1793 & which from it’s salary & other appurtenances is an honourable & respectable one—in being obliged to give up for a time, Ease & I might almost add Affluence And in being under the necessity of leaving a number of affectionate & agreeable friends.

With respect to my Right to expect an office of this kind I can only say that I was three years in Congress & a member of the federal convention, in both of which you well know I used every Exertion to bring about the present constitution, & always contended for the Establishment of even more extensive powers. In my own State I have held every honourable & respectable situation it was in their power to give me & my Exertions to induce them to ratify the federal system are well known. Without Vanity I may say, that I think I possess their most unlimited confidence.
You see by these statements & opinions, the unreserved manner in which I have mentioned my Wishes & pretensions. I have never been in Europe & when I go, I am anxious to do so in a character that will enable me effectually to benefit from the information & Experience that are to be collected there. I have devoted myself to a public life & I am sure you will do every thing in your power to assist me in rendering myself useful. I hope at the time you mention it to the President, you will do it as from yourself & use all or any of the Arguments I have stated, which you think proper. I am told Appointments are to be made for London Paris & the Hague. Either will be agreeable to me, but I should prefer London. Excuse the trouble I have imposed upon your Friendship but believe me with gratitude & Esteem Dear Sir Your’s Truly
Charles Pinckney
P S.—I have not the honour to know Mr: Jefferson. I am told you are very intimate with him. As secretary of state he ought to have & I dare say has an influence in these affairs—if you think proper say to him what you please respecting this business.
